SMITH, P. J.
Action to enforce a mechanics’ lien. The facts of this case, and about which there is no dispute, are, Williams and Workizer, owning a lot in one of the additions to the city of Joplin which they desired to sell, placed the same in the hands of one Staples, a real estate agent, with instructions to find them a purchaser for said lot willing to pay the price therefor — a specified price. Staples thereupon entered into a written contract with the defendant Stephens whereby, as such agent, he sold the lot to Stephens for the specified price by Williams and Workizer, Stephens paying part of the purchase price aT d thereby obligating himself to pay the remainder at a later day therein named.
Stephens then entered into a further written contra'ct with defendant Moore by which he agreed to erect a dwelling house on said lot according to certain plans and specifications by a •certain date, and to convey the same with said lot to defendant Moore for a certain price. Accordingly Stephens built the *154house and subsequently by deed conveyed the lot to Moore a3 he had agreed to do. A3 soon as Stephens had made the contract with Moore, he entered into a contract with the plaintiff, a lumber dealer, whereby the latter agreed to and did furnish to the former all the lumber required in the construction of the house. Williams and Workizer, by deed, conveyed the fee in the lot to Stephens in accordance with the contract entered into between Staples and the latter. After the defendant Stephens had neglected to pay plaintiff for the materials so furnished, the latter took steps required by the statute to-secure a mechanics’ lien on the lot and improvements thereon. Neither the regularity nor the sufficiency of the lien proceedings are questioned in the brief of the defendant and appellant Moore.
The only questioned raised by his appeal is, whether or not the defendant Stephens had any interest in the lot to which the lien of the plaintiff, as a materialman, could attach, or whether or not the title in fee to the lot which passed to him under the deed from Stephens, was subject to a lien in favor of plaintiff for the materials furnished by him to Stephens. The statute in such cases subjects all the right, title and interest of the owner or proprietor to the lien of the mechanic or material-man. R. S., secs. 4203, 4204. Unless Stephens was the owner of some right, title or interest in the lot then the lien did not attach. It must be conceded, that Staples, as the agent of Williams and Workizer, had no authority to enter into the written contract with Stephens for the sale of the lot, or to receive part of the, purchase price, but it appears, notwithstanding this, that when the former had received the entire amount of the purchase price, he took the same to his principals who-received it and made the deed to the lot in accordance with the contract between such former and Stephens. This amounted to a ratification by Williams and Workizer of the unauthorized action of Staples in making the contract with Stephens for the-sale of the lot. A subsequent ratification is equal to a pre*155vious authority. The legal effect of this was exactly the same as if Staples bad been duly authorized in writing by Williams and Workizer to sell the lot to Stephens for the price he received.
The question here is, whether or not the vendee, Stephens, who, in pursuance of the contract with the vendors, Williams and Workizer, took possession of the property and paid part of the purchase price, had, as owner, between that time and that of the delivery of the deed to him, any right, title or interest in the property to which a lien in favor of plaintiff, who furnished him the materials which were used in the construction of the house erected thereon by him, could attach. It has been held that the owner of an equitable estate has power to make contracts under which mechanic’s liens may attach, at least to the extent of his interest. And when a contract is fulfilled, as here, by the delivery of the deed to the builder before the lien is foreclosed, the lien extends to the fee, since the vendor’s equitable estate is merged therein on the acquisition of a complete title. Carpenter v. Leonard, 5 Minn. 159; Brown v. Jones, 52 Minn. 484; Pike v. Scott, 60 N. H. 469; Rollin v. Cross, 45 N. Y. 766; 2 Tex. (Cir. App.) 236.
It results from this that the defendant Stephens 'had power to make said contract with plaintiff for materials under which the lien attached, extending to the fee. This was in effect the view of the case taken by the trial court which, we think, should be upheld.
The judgment will accordingly be affirmed.
All concur.